DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of FIG. 7, with claims 1-12 readable thereon in the reply filed on 11/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over HANADA et al. 20170207245 (Hanada) in view of Lee et al. 20160099300.

    PNG
    media_image1.png
    424
    720
    media_image1.png
    Greyscale


Regarding claim 1, fig. 8 of Hanada disclose a display, comprising: 
a substrate 10; 
a first buffer layer UC on the substrate; 
a first semiconductor layer SC1 on the first buffer layer; 
a first gate insulating layer 11 on the first semiconductor layer; 
a first gate electrode ML1 on the first gate insulating layer;
a second gate insulating layer 12 on the first gate electrode; 
a blocking layer HB on the second gate insulating layer; 
a second buffer layer 13 on the blocking layer; 
a second semiconductor layer SC2 on the second buffer layer, the second semiconductor layer including a channel region; 
a third gate insulating layer 14 on the second semiconductor layer; and 
a third gate electrode ML4 on the third gate insulating layer, wherein the blocking layer overlaps the channel region of the second semiconductor layer in a direction perpendicular to a surface of the substrate.
Hanada does not disclose the following: a second gate electrode on the second gate insulating layer, the second buffer layer is on the second gate electrode, and wherein the blocking layer is disposed in a same layer as the second gate electrode.

    PNG
    media_image2.png
    295
    438
    media_image2.png
    Greyscale

However, fig.6 of Lee discloses an organic light emitting diode display, comprising: a substrate 110; a first buffer layer 111 on the substrate; a first semiconductor layer (S1A1D1) on the first buffer layer; a first gate insulating layer GI on the first semiconductor layer; a first gate electrode G1 on the first gate insulating layer; a second gate insulating layer ILD on the first gate electrode; a second gate electrode C2 on the second gate insulating layer in order to form a storage capacitor Cst on top of transistor.
In view of such teaching, it would have been obvious to form a display of Hanada further comprising a second gate electrode on the second gate insulating layer such as taught by Lee in order to form a storage capacitor Cst on top of transistor.
The resulting structure of Hanada and Lee would have been one comprising the second gate electrode and the blocking layer on the second gate insulating layer and the second buffer layer on the second gate electrode and the blocking layer and wherein the blocking layer is disposed in a same layer as the second gate electrode.
In addition, par [0006] An OLED display is self-emissive and thus does not need a light source. Thus, an OLED display can be driven at a low voltage and configured to be thin and lightweight. Furthermore, OLED displays are considered the next-generation display because of their favorable characteristics such as wide viewing angles, high contrast, and fast response times.
As such it would have been obvious to form a display of Hanada and Lee wherein the display is an organic light emitting diode display such as taught by Lee because OLED display is self-emissive and thus does not need a light source. Thus, an OLED display can be driven at a low voltage and configured to be thin and lightweight. Furthermore, OLED displays are considered the next-generation display because of their favorable characteristics such as wide viewing angles, high contrast, and fast response times.

Regarding claim 2, fig. 8 of Hanada discloses further comprising: an interlayer insulating layer 15 on the third gate electrode; a first electrode T2a and a second electrode T2b on the interlayer insulating layer, wherein the first electrode is in contact with the first semiconductor layer, and the second electrode is in contact with the second semiconductor layer (all elements are in contact with each other).

Regarding claim 3. The organic light emitting diode display as claimed in claim 2, wherein the first electrode and the second electrode are in contact with a top surface of the interlayer insulating layer.

Regarding claim 5, the resulting structure would have been one wherein the second gate electrode overlaps the first gate electrode in a direction perpendicular to the surface of the substrate.

Regarding claim 6, fig. 6 of Lee discloses further comprising: a passivation layer VIA2; a pixel electrode 121 on the passivation layer; an organic emission layer 123 on the pixel electrode; and a common electrode 125 on the organic emission layer.
In view of such teaching, it would have been obvious to form a display of Hanada and Lee further comprising further comprising: a passivation layer on the first electrode and the second electrode; a pixel electrode on the passivation layer; an organic emission layer on the pixel electrode; and a common electrode on the organic emission layer in order to form an OLED display such as taught by Lee.

Regarding claim 7, Hanada and Lee does not disclose wherein the pixel electrode is electrically connected to the second electrode. However, it would have been obvious to form a display of Hanada and Lee comprising wherein the pixel electrode is electrically connected to the second electrode in order to drive the OLED.

Regarding claim 9, Hanada discloses wherein one of the first semiconductor layer and the second semiconductor layer is an oxide semiconductor (par [0032]) and the other includes polysilicon (par [0019]).

Regarding claims 10 and 11, Hanada does not discloses wherein the blocking layer is made of a same material as the second gate electrode, wherein the blocking layer is electrically conductive.
However, fig. 8 of Hanada discloses a first metal and another blocking layer SH is made of a same material as the first gate electrode, wherein the blocking layer is electrically conductive.
Note the blocking layer can also be made of a same material as the second gate electrode in order to form another light blocking at another level of the device or move to another level up.
As such it would have been obvious to form a display of Hanada and Lee wherein the blocking layer is made of a same material as the second gate electrode and wherein the blocking layer is electrically conductive in order to use same processing step for processing efficiency and get different level of blocking efficiency.

Regarding claim 12, the resulting structure would have been one wherein the blocking layer does not overlap the second gate electrode in a direction perpendicular to the surface of the substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HANADA and Lee in view of Moon et al. 20120168796.
Regarding claim 8, Hanada and Lee do not discloses further comprising: an encapsulation layer on the common electrode.
However, fig. 6 of Moon discloses an OLED display comprising an encapsulation layer 400 on a common electrode 730.
In view of such teaching, it would have been obvious to form a display of Hanada and Lee further comprising: an encapsulation layer on the common electrode such as taught by Moon in order to form a protection layer.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue
Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829